DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Julie Haut on 5/5/2022.
The application has been amended as follows: 
For claims:
In Claim 15, replace “A computer-readable medium” with --- A transitory computer-readable medium --- in line 1.
In Claim 16-20, replace “The computer-readable medium” with --- The transitory computer-readable medium --- in line 1.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 9 and 15 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0068083 and US 2018/0344284. 
The improvement comprises:

US 2018/0068083 is considered as the closest prior art that teaches a neural nets that 
at operation 610, neural net NN4 is utilized to identify information in the EMR which would benefit from the additional knowledge obtainable from publically available sources of information (Fig.6 step 610 and para.305);
at operation 620, the best in class domain specific knowledge sources are identified and maintained (Fig.6 step 620 and para.305);
at operation 630, neural nets NN5a-d are utilized to query each respective domain source, provided that neural net NN4 has identified a need for that specific domain information (Fig.6 step 630 and para.305);
at operation 640, it is determined whether data has been extracted from all domain sources and fully evaluated (Fig.6 step 640 and para.305). If not, the process returns to operation 620, and identification of best in class domain specific knowledge sources is repeated (Fig.6 step 620 and para.305) ;
at operation 645, neural net NN7 is utilized to extract details of relevant genetic defects (Fig.6 step 645 and para.305);
at operation 650, neural net NN11 is utilized to extract population data for cohort analysis, and the extracted data, population/cohort data is provided to neural net NN 12 for analysis ((Fig.6 step 650 and para.305));
at operation 655, neural net NN6a-d is utilized to scale (or weight) the answers provided in each respective domain (Fig.6 step 655 and para.305); and
at operation 660, scaled data is loaded from the dbs 30-60 onto the scaled bus 70 ((Fig.6 step 660 and para.305)).

US 2018/0344284 teaches a method for moving a robot arm for an ultrasound examination (Fig.3) comprising:
designating the providing of a trained artificial neural network (Fig.3 step 301 and para.186);
designating the recording of a medical issue. The recording of the medical issue preferably comprises a sensor and/or a user providing at least one parameter of the medical issue via a graphical user interface network (Fig.3 step 302 and para.187);
designating the determining of a motion dataset containing a motion sequence of the robot arm 14 through application of the trained artificial neural network to the medical issue network (Fig.3 step 303 and para.204);
designating the transferring of the motion dataset to a controller 20 of the robot arm network (Fig.3 step 304 and para.205).

designating the moving of the robot arm 14 in accordance with the motion sequence of the motion dataset network (Fig.3 step 305 and para.206).

With regard Claims 1, 9 and 15, US 2018/0068083 in view of US 2018/0344284 fails to teach the limitation of "a plurality of hidden layers, wherein each hidden layer comprises a respective plurality of artificial neurons, each artificial neuron in a hidden layer being configured to perform a linear or nonlinear transformation on output of at least one artificial neuron from an adjacent layer in the deep neural network; and input the patient input data and the guiding first estimated patient parameter into the deep neural network input layer and generate the second estimated patient parameter based on the deep neural network, the patient input data, and the guiding first estimated patient parameter." as recited in claims 1, 9 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2018/0068083 and US 2018/0344284 are cited because they are put pertinent to use an artificial intelligence/machine learning system for analyzing data and making predictions based upon the data, and more specifically, to predicting the likelihood or risk for having a disease such as cancer, especially in an otherwise asymptomatic or vaguely symptomatic patient. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633